DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 10-12, 15 and 16.

Applicants' arguments, filed 01/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2005/0276833, Dec. 15, 2005) in view of Schreiber et al. (US 2005/0124705, Jun. 9, 2005), Friedman (US 2015/0202139, Jul. 23, 2015), and Chiba et al. (US 2004/0028643, Feb. 12, 2004).
Fowler discloses a skin care composition that is an emulsion formulation comprising an aqueous phase, an oil phase, at least one emulsifier, and an ethylenediamine/neopentylglycol/stearyl hydrogenated dimer dilinoleate copolymer water resistance forming agent (abstract). The emulsion may be an oil-in-water emulsion (¶ [0019]). Suitable emulsifiers include an Acrylate/C10-C30 alkyl acrylate cross polymer (i.e. viscosity donor) (¶ [0022]). An emollient may be included in the composition to smooth and soften the skin. Suitable emollients include cocoa butter (i.e. butter from the Brazilian biodiversity) (¶ [0035]). An antioxidant may be included in the composition to reduce oxidation reactions in skin tissue. Suitable antioxidants include butylated hydroxytoluene (BHT) and green tea extract. One or more antioxidant can be included in the composition (¶ [0043]). A humectant may also be included in the composition as a moistening agent. Suitable humectants include sorbitol (¶ [0038]). The emulsion may contain any of a number of desired “active” ingredients, including anti-aging agents (¶ [0019]). The composition may contain a wide range of additional, optional components such as preservatives (i.e. cosmetically acceptable carrier), pH 
Fowler differs from the instant claims insofar as not disclosing wherein the composition comprises glyceryl stearate citrate.
	However, Schreiber et al. disclose an oil-in-water emulsion comprising at least one oil-in-water emulsifier for use in cosmetic and dermatological applications (abstract). Suitable oil-in-water emulsifiers include glyceryl stearate citrate (claim 10). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Fowler discloses wherein the composition may comprise at least one emulsifier. Accordingly, it would have been obvious to have incorporated glyceryl stearate citrate into the composition of Fowler since it is a known and effective emulsifier for oil-in-water emulsions as taught by Schreiber et al.
The combined teachings of Fowler and Schreiber et al. do not disclose wherein the composition comprises aluminum starch octenylsuccinate, bisoctrizole, and bisabolol.
However, Friedman disclose a formulation for skin care (abstract). The composition can be formulated as an oil-in-water emulsion (¶ [0075]). The composition may comprise at least one photostabilizer (claim 1). Photostabilizers are primarily used to reduce the breakdown of sunscreens under prolonged exposure to UV light (¶ [0059]). Suitable photostabilizers include bisoctrizole (¶ [0061]). Cosmetic ingredients that may be used in the composition include absorbents (e.g. aluminum starch octernylsuccinate) and skin conditioning agents (e.g. bisabolol) (¶ [0092]). 
prima facie obvious to one of ordinary skill in the art to have incorporated bisoctrizole into the composition of Fowler motivated by the desire to reduce the breakdown of the sunscreen agents under prolonged exposure to UV light as taught by Friedman. 
Fowler discloses wherein the composition may comprise absorbents and skin conditioning agents. Accordingly, it would have been obvious to have incorporated aluminum starch octenylsuccinate (i.e. sensory modifier) and bisabolol (i.e. active ingredient for stimulating skin regeneration) into the composition of Fowler since they are known and effective absorbents and skin conditioning agents, respectively, as taught by Friedman.
The combined teachings of Fowler, Schreiber et al., and Friedman do not disclose wherein the composition comprises Spilanthes acmella. 
However, Chiba et al. disclose wherein Spilanthes acmella is a plant extract having aging retarding effect (¶ [0019]).
Fowler discloses wherein the composition comprises anti-aging agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Spilanthes acmella into the composition of Fowler since it is a known and effective anti-aging agent as taught by Chiba et al.
In regards to instant claim 1 reciting an anti-aging cosmetic composition, the skin care composition of Fowler comprises anti-aging agents. Therefore, the composition of Fowler is an anti-aging cosmetic composition. 

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2005/0276833, Dec. 15, 2005) in view of Schreiber et al. (US 2005/0124705, Jun. 9, 2005), Friedman (US 2015/0202139, Jul. 23, 2015), Chiba et al. (US 2004/0028643, Feb. 12, 2004), and further in view of Prendergast (US 2014/0234236, Aug. 21, 2014).
	The teachings of Fowler, Schreiber et al., Friedman, and Chiba et al. are discussed above. Fowler, Schreiber et al., Friedman, and Chiba et al. do not disclose a system of compositions. 
	However, Prendergast disclose a skin care system that includes a day and a night skin cream composition. The day skin cream composition provides protection from UV radiation and the night skin cream composition contains no sun protection ingredients and elevated levels of nutrients (abstract). The complimentary creams work together to produce a result greater than would be achieved by using either one separately (¶ [0008]).
	It would have been prima facie obvious to one of ordinary skill in the art to have a skin care system of compositions comprising the composition of Fowler since the use of a system of compositions produces a skin care result greater than what would be achieved using a single composition as taught by Prendergast. 

Response to Arguments
Applicant argues that as shown in the Declaration, the combination of green tea and Spilanthes acmella have unexpected effects.
	The Examiner does not find Applicant’s argument to be persuasive. The Declaration discloses in paragraph 8 wherein an increased cell differentiation Spilanthes acmella is an anti-aging agent. As evidence by Kim et al. (US 2016/0175217), green tea contains catechins and flavonols which can be used in cosmetic preparations for anti-aging (¶ [0010]). As such, green tea is also a known an anti-aging agent. One of ordinary skill in the art would reasonably expect combining two anti-aging agents to have a greater anti-aging effect than using only one anti-aging agent. Applicant has not shown wherein the combination of Spilanthes acmella and green tea is synergistic and not additive. The Declaration does not disclose the amounts of Spilanthes acmella and green tea in the different formulations. As such, the Declaration does not show wherein the Spilanthes acmella and green tea formulation is unexpected even at the same amount as the Spilanthes acmella-only formulation and the green tea-only formulation. As such, Applicant’s argument is unpersuasive. 

Response to Declaration
	Declarant’s argument have been addressed above.


Conclusion
Claims 1, 10-12, 15 and 16 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY LIU/Primary Examiner, Art Unit 1612